  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 1 of 24 PageID #:1225




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ZSOCH DUNN,                                       )
                                                  )
                Plaintiff,                        )
                                                  )           No. 17-cv-00656
       v.                                         )
                                                  )           Judge Andrea R. Wood
P.O. MANICKI, et al.,                             )
                                                  )
                Defendants.                       )

                             MEMORANDUM OPINION AND ORDER

       After pulling over Plaintiff Zsoch Dunn for a traffic violation in LaSalle, Illinois in the

early morning hours of February 2, 2016, police officers arrested Dunn for aggravated battery and

fleeing and eluding. Dunn subsequently filed this civil rights lawsuit, bringing claims under 42

U.S.C. § 1983 and Illinois state law against Defendants Sergeant Mark A. Manicki, Officer

Raymond Gatza, Officer Aaron J. Buffo, Officer Timothy J. Margis, Officer Pete J. Sines, Deputy

Kye Denault, various unknown officers, the City of LaSalle (“City”), the County of LaSalle

(“County”), and Dr. David Kelton. Now before the Court are two motions for summary judgment

under Federal Rule of Civil Procedure 56—the first filed by Defendants Denault and the County

(Dkt. No. 155), and the second by Defendants Manicki, Gatza, Buffo, Margis, Sines, and the City

(Dkt. No. 160). For the reasons provided below, Defendants’ motions for summary judgment are

both granted.

                                         BACKGROUND

       Dunn has brought eight claims against law enforcement officers alleging various violations

of his constitutional rights, including use of excessive force, false arrest, wrongful deprivation of

property, and conspiracy to deprive him of adequate medical care. (See Am. Compl., Dkt. No. 48.)
     Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 2 of 24 PageID #:1226




All of Dunn’s claims arise out of his February 2016 traffic stop in LaSalle, his altercation with

police during and after his resulting arrest, and his medical treatment later that night at Illinois

Valley Hospital.

          I.      Procedural History

          Because several procedural irregularities in Dunn’s case provide important context for the

present ruling, the Court will recount the procedural history before turning to the facts of the case.

          Dunn initially filed this case as a pro se litigant on January 27, 2017. (See Compl., Dkt.

No. 1; Dkt. No. 3.) The judge that originally oversaw the case recruited a pro bono attorney to

represent Dunn in May 2018. 1 (See May 8, 2017 Min. Entry, Dkt. No. 17.) With the assistance of

counsel, Dunn filed the amended complaint that remains the operative complaint in this case. (See

Am. Compl.)

          In August 2017, Defendant Kelton (a physician at Illinois Valley Hospital) moved to

dismiss the two counts against him for failure to provide medical attention and conspiracy to

deprive Dunn of medical attention pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b).

(Dkt. No. 51.) Dunn’s first attorney briefed that motion. (See Pl.’s Resp. in Opp’n to Def. Kelton’s

Mot., Dkt. No. 54.) Then, in September 2018, Dunn’s recruited counsel filed a motion for leave to

withdraw from his representation, citing a substantial disagreement with Dunn. (See Dkt. No. 88.)

This Court granted the motion (see Oct. 23, 2018 Min. Entry, Dkt. No. 94) and recruited new

counsel to assist Dunn (see Nov. 14, 2018 Min. Entry, Dkt. No. 95). A short time later, the Court

granted Dr. Kelton’s motion to dismiss, finding that Dunn had failed to allege that Kelton was a

state actor (as required for a § 1983 claim) and that Dunn had failed to state a conspiracy claim

against him. (See Feb. 26, 2019 Order-Statement, Dkt. No. 106.) The Court granted Dunn leave to

file a second amended complaint to attempt to remedy those pleading deficiencies by March 12,
1
    Dunn’s case was reassigned to this Court in October 2017. (See Dkt. No. 56.)


                                                      2
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 3 of 24 PageID #:1227




2019. (Id.) Though Dunn was represented by his second pro bono attorney at that time, he

submitted a purported amended complaint pro se, postmarked March 22, 2019, handwritten, one-

page long, and containing only Counts IV and VI of his claims. (See Am. Counts, Dkt. No. 113.)

       Dunn’s filing was improper for a number of reasons. First, he submitted it pro se rather

than through his attorneys. See Agrawal v. Pallmeyer, No. 07-cv-4283, 2008 WL 450818, at *4

(N.D. Ill. Feb. 15, 2008) (“It is a well established principle of law that courts do not accept filings

directly from a party who is represented by counsel; all filings must come from the counsel

representing that party.”). Next, he mailed it ten days after the deadline and failed to move for an

extension of time or for leave to file late. Third, Dunn could not amend his complaint piecemeal

by submitting only Counts IV and VI because an amended complaint supersedes the original

entirely and renders it void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1

(7th Cir. 2004). Dunn also failed to limit his amendments to the claims against Dr. Kelton as the

Court directed. He apparently sought to add new parties as defendants. (See Am. Counts (referring

to “Carmen Head Nurse,” “Rahm – Emanuel,” CPD, and the City of Chicago).) Finally, even if

Dunn’s filing had been procedurally proper, it would not have cured the deficiencies of Dunn’s

first amended complaint. For all of these reasons, the amended pleading as to Dr. Kelton was not

accepted by the Court and has never been operative. The Court thus clarifies here that Dr. Kelton

is dismissed from the case with prejudice pursuant to Rule 12(b)(6).

       In April 2019, Dunn’s second recruited attorney moved for leave to withdraw, citing

several serious problems that arose during his representation, including Dunn attempting to make

filings on his own and sending communications that contained threats. (See Dkt. Nos. 109, 111.)

The Court granted counsel’s request to withdraw. (See Apr. 9, 2019 Min. Entry, Dkt. No. 115.)

Because of Dunn’s repeated difficulties with recruited counsel, the Court concluded that it was




                                                  3
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 4 of 24 PageID #:1228




extremely unlikely he would be able to work cooperatively with any attorney. For that reason and

after considering that “[t]he valuable help of volunteer lawyers is a limited resource,” the Court

decided against recruiting a third pro bono attorney on his behalf. Cartwright v. Silver Cross

Hosp., 962 F.3d 933, 936–37 (7th Cir. 2020) (internal quotation marks omitted) (calling the

district court’s use of its discretion to recruit numerous attorneys to represent a “willfully

uncooperative litigant” “a serious mistake”). Nonetheless, the Court explained to Dunn that it

would reconsider recruiting counsel if his case proceeded to a jury trial. (See Apr. 24, 2019 Min.

Entry, Dkt. No. 116.) Dunn has represented himself in this case pro se since April 2019.

       Defendants filed their motions for summary judgment on March 27, 2020 (see Dkt. No.

155) and April 20, 2020 (see Dkt. No. 160), at the beginning of the COVID-19 pandemic. The

Court’s First and Second Amended General Orders addressing the pandemic extended the briefing

schedule on Defendants’ motions. (See Dkt. Nos. 154, 159.) In light of Dunn’s pro se status and to

avoid any confusion, on April 21, 2020, this Court issued a case-specific order clarifying the

briefing schedule, giving Dunn another two months (until June 26, 2020) to file his response to

both motions, and ordering Defendants to reply by July 17, 2020. (See Apr. 21, 2020 Min. Entry,

Dkt. No. 166.) On April 24, 2020, the Third Amended General Order subsequently extended those

deadlines by another twenty-eight days to July 24, 2020 and August 14, 2020, respectively. (Dkt.

No. 167.)

       On September 29, 2020, the Court issued an order noting that two months had passed since

Dunn’s extended deadline, and yet he still had not responded to Defendants’ motions. (See Sept.

29, 2020 Order, Dkt. No. 173.) The Court sua sponte afforded Dunn “one last opportunity to

submit his briefing” three weeks later—i.e., by October 20, 2020—and provided specific filing

instructions concerning the courthouse’s special COVID-19 procedures for pro se filers. (Id.) On




                                                  4
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 5 of 24 PageID #:1229




his extended final deadline of October 20, instead of filing his response, Dunn filed a four-page

motion for another one-week extension and a twenty-seven-page motion for a jury trial and for

sanctions. (Dkt. Nos. 175, 176.) Because Dunn had already received numerous extensions, his

lengthy motions demonstrated that he had sufficient time and resources to submit a response by

October 20, and he failed to offer a clear reason why an additional week would enable him to

submit an improved response, the Court denied his motion for additional time. (See Dec. 21, 2020

Order, Dkt. No. 180.) However, the Court explained that to the extent Dunn’s recent filings made

legal arguments opposing Defendants’ summary judgment motions, the Court would consider

those arguments in its ruling. (Id.) Otherwise, the Court confirmed that it considered Defendants’

motions as fully briefed and ready for ruling. (Id.) The Court also denied Dunn’s motion for a jury

trial as unnecessary and his motion for sanctions as unintelligible. (Id.) Finally, the Court’s

December 21 Order noted that Dunn had failed to respond to Defendants’ statements of material

facts pursuant to Local Rule 56.1. (Id.)

        Local Rule 56.1 requires the party moving for summary judgment to submit a statement of

material facts that it contends are undisputed and entitle it to summary judgment. L.R. 56.1(a)(3)

(N.D. Ill.). The statement of facts “shall consist of short numbered paragraphs, including within

each paragraph specific references to the affidavits, parts of the record, and other supporting

materials relied upon to support the facts set forth in that paragraph.” L.R. 56.1(a) (N.D. Ill.).

Then, the party opposing summary judgment must file “a concise response to the movant’s

statement” of facts. L.R. 56.1(b)(3) (N.D. Ill.). The response should respond to each numbered

paragraph in the moving party’s statement and where the opposing party disputes a fact, it must

include specific references to the affidavits, parts of the record, or other supporting materials

relied on to controvert the fact. Id.




                                                  5
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 6 of 24 PageID #:1230




       Dunn did not file a clear response to Defendants’ statements of material facts or set forth

his own statement. The Seventh Circuit has explained that the district court does not have the

obligation to scour the record for facts that might support a party’s position when he fails to

comply with the local summary judgment rules. Hummel v. St. Joseph Cty. Bd. of Comm’rs, 817

F.3d 1010, 1017 (7th Cir. 2016). The Court finds that Dunn has waived his right to dispute the

facts Defendants present. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 921–24 (7th Cir. 1994);

see also Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006) (“[E]ven pro se litigants must

follow rules of civil procedure.”). Therefore, as long as Defendants’ facts are adequately

supported by the record, the Court views those facts as admitted for purposes of this Opinion. See

Raymond v. Ameritech Corp., 442 F.3d 600, 608 (7th Cir. 2006).

       One final procedural note bears mentioning. On February 23, 2021, while the Court was

preparing its ruling on Defendants’ summary judgment motions, Dunn attempted to file a number

of new documents over email using the pro se filing procedures, including: (1) a notice of motion

(PDF format); (2) a motion seeking declaratory relief, a trial date, denial of summary judgment,

and adverse inference jury instructions (PDF format); (3) fifteen photographs (JPG and PNG

formats); and (4) a motion for declaratory judgment, sanctions, and trial (Word format). The

photographs Dunn attached appear to be stills from video surveillance and pictures of court

filings, none of which add anything new or substantive into evidence. Dunn’s written filings

generally repeat the allegations of his amended complaint and assert that Defendants continue to

destroy evidence. The filings also refer to issues that are not properly raised in this case, including

potential claims against nonparties and events outside the scope of this litigation. Because Dunn is

a pro se litigant and his pleadings should be construed liberally, see Dale v. Poston, 548 F.3d 563,




                                                  6
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 7 of 24 PageID #:1231




568 (7th Cir. 2008), the Court accepted and docketed the documents (see Dkt. No. 182) and

considered them for purposes of the present Opinion.

       II.     Undisputed Facts of Dunn’s Arrest and Detention

       In ruling on Defendants’ motions for summary judgment, the Court recounts the facts in

the light most favorable to Dunn as the nonmoving party. Hernandez v. Dart, 814 F.3d 836, 840

(7th Cir. 2016).

       Around midnight on the evening of February 1, 2016 or early morning of February 2,

2016, City police officers Sergeant Manicki and Officer Gatza were on patrol on Interstate 80 in

LaSalle, Illinois when they saw Dunn’s car on the road. (Defs. Manicki, Gatza, Buffo, Margis,

Sines, and City’s Statement of Material Facts (“DSOMF-A”) ¶¶ 2, 9–10, Dkt. No. 162.) Dunn was

driving sixty-one miles per hour in a seventy-mile per hour area, which Manicki found

suspiciously slow. (Id. ¶¶ 10–11.) Defendants have offered into evidence a number of video

exhibits (provided to the Court on USB drives), including dashboard camera footage from

Manicki and Gatza’s patrol car that night. (See id., Ex. 4, Dash Cam 1, Dkt. No. 162-4.) The

beginning of the first video displays only the road and cars viewed through the front windshield.

(Id.) But on the audio, Manicki and Gatza can be heard remarking that the state name on the

license plate of the nearby car (Dunn’s car) is obscured and debating which state’s plates it most

resembles. (See id. 0:30–1:50; see also DSOMF-A ¶ 12.) The officers turned on their emergency

lights to pull Dunn over. (DSOMF-A ¶ 13.) Dunn told officers later that when they pulled him

over, he had been up for three days straight playing cards and gambling. (Id. ¶ 14; id. Ex. 5,

Arresting Officer Video at 6:01–6:10, Dkt. No. 162-5.)

       Manicki and Gatza smelled burning cannabis when they approached Dunn’s car window.

(DSOMF-A ¶ 15.) They asked Dunn to get out of the car, but he refused. (Id. ¶ 16.) Manicki took




                                                 7
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 8 of 24 PageID #:1232




his K-9 police dog, named Alistair, out of their patrol car and walked him around Dunn’s vehicle.

(Id. ¶¶ 17, 20.) Alistair is trained to detect the smells of cannabis, heroin, cocaine, and

methamphetamine. (Id. ¶ 19.) Sergeant Manicki saw that Alistair changed his behavior and

became excited near the driver’s side door, which, based on Alistair’s training, Manicki took to

mean that Alistair had smelled one or more illegal narcotics in Dunn’s car. (Id. ¶¶ 20–21.)

       Up until this point in the dashboard footage, the camera remained inside the patrol car and

the officers’ exchanges with Dunn by his car are not audible. (See Dash Cam 1.) Then, around

thirty seconds after returning the K-9 Alistair to their patrol car, Sergeant Manicki can be heard

over the patrol car’s radio reporting that their male suspect was refusing to get out of his car. (Id.

at 9:05–9:12.) A couple of minutes later, Manicki walked back to the patrol car, removed the

camera from the dashboard, and brought it to the passenger window of Dunn’s car. (See id. at

11:50–12:25.) At that point in the video, the officers’ voices can be heard clearly, though Dunn’s

voice inside the car cannot.

       Over the next twelve minutes, Manicki and Gatza repeatedly told Dunn to exit his vehicle

and that he was under arrest for obstructing peace officers. (Id. at 12:25–24:50.) The officers also

ordered Dunn on several occasions to lower his windows so that they could speak to him, but he

did not. (Id. at 16:55–16:59, 17:48–17:51.) At one point, Sergeant Manicki called Defendant

Buffo to the scene to bring “stop sticks,” which would slow down or damage Dunn’s car if he

attempted to flee. (DSOMF-A ¶ 24.) It is not clear from the footage or from Defendants’

statement of facts when exactly Buffo arrived, but around fifteen minutes after they first pulled

over Dunn, Manicki warned him that they had placed stop sticks on his rear tires so he could not

drive off. (See Dash Cam 1 at 18:01–18:10.) Four minutes later, Manicki advised Dunn that they

were planning to break his window to get inside his car. (Id. at 22:09–22:30.) Manicki repeated




                                                  8
    Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 9 of 24 PageID #:1233




the warning one minute later. (Id. at 23:50–23:53.) Manicki then warned Dunn two times that he

needed to cover his face because they were planning to break a window. (Id. at 24:27–24:31,

24:47–24:50.) Buffo broke through the rear window of Dunn’s car on the passenger side. (Id. at

24:50–24:56; DSOMF-A ¶ 29.)

        While Buffo was trying to unlock the back door of Dunn’s car through the broken

window, Dunn drove away. (DSOMF-A ¶ 30; Dash Cam 1 at 24:55–25:23.) Buffo’s arm was still

inside the vehicle, so Dunn injured Buffo by driving off. (DSOMF-A ¶ 30.) Buffo sought medical

care later that day (February 2, 2016). (See id. Ex. 6, Dkt. No. 162-6.) Because of the stop sticks

on his tires, Dunn was only able to drive between ten and thirty miles per hour. (DSOMF-A ¶ 31.)

Over the next twenty-five minutes, officers followed Dunn with their sirens and lights on, but he

did not pull over. (Id. ¶ 32; Dash Cam 1 at 25:23–32:44; DSOMF-A, Ex. 7, Dash Cam 2 at 0:00–

17:45, Dkt. No. 162-7.)

        County Defendant Deputy Kye Denault (“K. Denault”) 2 was also in the area that night and

had heard officers over the radio ask for assistance. (Defs. Denault and County’s Statement of

Material Facts (“DSOMF-B”) ¶ 14, Dkt. No. 158.) As a result, K. Denault drove further east on

Interstate 80, past the other officers’ pursuit, and placed stop sticks on the road to stop Dunn. (Id.

¶ 15.) Dunn testified at his deposition that he stopped his car when he saw the obstruction (which

he described as a “metal rope cord”) that K. Denault had placed on the roadway. (DSOMF-A, Ex.

1, Dep. of Zsoch Dunn (“Dunn Dep.”) 140:16–141:8, Dkt. No. 162-1.) Numerous officers

approached Dunn’s car and arrested him. (DSOMF-A ¶ 33.) K. Denault helped officers handcuff

2
 According to the County’s statement of facts, there is another County Deputy named Bryan Denault (“B.
Denault”). (See Defs. Denault and County’s Statement of Material Facts ¶ 24, Dkt. No. 158.) B. Denault is
not a named Defendant to this suit. B. Denault transported Dunn in his patrol car from the scene of the
arrest to LaSalle County Jail, from the Jail to the Illinois Valley Community Hospital, and from the
Hospital to the City police department, because his patrol car had an in-car audio and video recorder. (Id.
¶¶ 25–27.) B. Denault had no other involvement with Dunn. (Id. ¶¶ 24, 28.) The County informed Dunn
during discovery that there were two officers named Denault involved in his case. (Id. ¶¶ 29–30.)


                                                    9
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 10 of 24 PageID #:1234




Dunn and moved Dunn from a City patrol car into a County patrol car equipped with a camera

and audio recorder; but otherwise, K. Denault had no other contact with Dunn or involvement in

his arrest. (DSOMF-B ¶¶ 18–23.)

       While Dunn was handcuffed in the back of a patrol car, he removed his cell phone from

his pocket, and Sergeant Manicki took it away from him. (DSOMF-A ¶ 36; id. Ex. 9, Dash Cam 3

at 0:00–0:20, Dkt. No. 162-9.) Dunn complained that his handcuffs were too tight, so Manicki

checked one of the cuffs and was able to stick three fingers between the metal and Dunn’s arm.

(DSOMF-A ¶¶ 37–38; Dash Cam 3 at 0:20–0:56.) When officers searched Dunn’s person, they

discovered a large amount of money. (DSOMF-A ¶ 34.) Manicki searched Dunn’s car and found a

red “Jump Man” book bag—inside were two rolls of duct tape, a black ski mask, a black stocking

hat, a firearm, men’s body spray, five pieces of unopened mail, and a small plastic bag that

appeared to contain cannabis. (DSOMF-A ¶ 39; id. Ex. 8, LaSalle Police Evid. List and Receipt

(“Evid. Log”), Dkt. No. 162-8.) (A forensic laboratory later determined that the plastic bag which

appeared to contain cannabis did, in fact, contain cannabis. (DSOMF-A ¶ 47.)) Manicki also

found three cell phones in Dunn’s car. (Id. ¶ 40.)

       The dashboard camera footage concludes after showing several officers escort Dunn out of

a patrol car in the County Sheriff’s Department parking garage. (See Dash Cam 3 at 11:40–12:59.)

Based on separate video taken at the Sheriff’s Department, Gatza and Buffo were the only City

officers who went to the Sheriff’s Department that night, along with at least six County officers.

(DSOMF-A ¶ 53; see id. Ex. 5, Arresting Officer Video, Dkt. No. 162-5 (showing County officers

in tan uniforms).) Dunn told officers that they had hurt his shoulder during the arrest and that he

wanted to go to the hospital immediately. (DSOMF-A ¶ 48; Arresting Officer Video at 4:08–4:40,

8:05–8:25.) One of the officers asked Dunn to stand so that they could take him to the hospital,




                                                10
    Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 11 of 24 PageID #:1235




but Dunn said that he could not stand without his cane. (Arresting Officer Video at 12:21–12:45.)

Gatza and Buffo helped Dunn up, guided him to the floor for several minutes to secure him, and

then placed him in a wheelchair to take him to the hospital. (Id. at 13:40–16:11.) While officers

were putting Dunn into the wheelchair, he demanded that they count his money in front of him

before taking him to the hospital, and they did so. (Id. at 15:00–32:30.) Dunn’s cash amounted to

$16,626. (DSOMF-A ¶ 43; Evid. Log at 1, 3.) Then, while Dunn was still seated in the

wheelchair, Buffo took off his shoes to confirm there were no items inside and placed them back

on. (DSOMF-A ¶ 51.)

        A County police officer took Dunn to Illinois Valley Community Hospital in Peru, Illinois

at around 2:00 A.M. on February 2, 2016. (Id. ¶ 54; id. Ex. 15, Medical R. at 2, Dkt. No. 162-15;

DSOMF-B ¶ 26.) A nurse named Annabelle Perez took Dunn’s vitals and assessed his complaints.

(DSOMF-A ¶ 56.) Dr. Kelton examined Dunn and took x-rays off his right shoulder where he had

indicated he was feeling pain. (Id. ¶ 57; Medical R.; Dunn Dep. 244:10–247:11.) Dunn’s medical

records from Illinois Valley Community Hospital show that he was not physically injured.

(DSOMF-A ¶ 58.) Specifically, the medical professionals wrote based on their examination that

Dunn’s shoulder appeared normal, with no signs of trauma (such as a dislocation or fracture). (See

Medical R. at 3, 5.) Dr. Kelton suggested that Dunn take Tylenol to manage his pain. (Id. at 7.)

        Officers returned Dunn’s $16,626 to him a few weeks after his arrest, on February 26,

2016. 3 (Evid. Log at 1.) Dunn admitted in his deposition testimony that police gave him $16,626


3
  On the evidence log Defendants submitted, a handwritten note states that Dunn’s money was returned on
“02/26/2015.” (See Evid. Log at 1.) That date is clearly an error because 2015 was the year before the
events that gave rise to this case. (See Dunn Dep. 202:1–8 (acknowledging the error).) At Dunn’s
deposition, he acknowledged that officers asked him to sign the evidence log on February 26, 2016 to
represent that they had returned his money (though Dunn did not admit to signing the log). (See id. at
204:12–16.) The Court will assume for purposes of its Opinion that the evidence log should reflect the
return of Dunn’s money on February 26, 2016.



                                                  11
    Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 12 of 24 PageID #:1236




in cash. (Dunn Dep. 205:19–24.) Sergeant Manicki, Officers Gatza and Buffo, and County Jail

Superintendent Jason Edgcomb have all submitted affidavits confirming that they preserved and

produced all the relevant video footage to Dunn and that the video is an accurate depiction of

Dunn’s arrest. (DSOMF-A ¶ 64; id. Ex. 20, Aff. of Mark A. Manicki ¶¶ 5–11, Dkt. No. 162-20;

DSOMF-A, Ex. 10, Aff. of Raymond F. Gatza ¶¶ 5–9, Dkt. No. 162-10; DSOMF-A, Ex. 11, Aff.

of Aaron J. Buffo ¶¶ 3–6, Dkt. No. 162-11; DSOMF-A, Ex. 21, Aff. of Jason Edgcomb ¶ 11, Dkt.

No. 162-21.)

        Several weeks after Dunn’s arrest, on February 23, 2016, a grand jury in LaSalle County

indicted Dunn on one count of aggravated battery and one count of aggravated fleeing and

eluding. (DSOMF-A ¶ 62.) Dunn pleaded guilty to the charges on January 23, 2019. (Id. ¶ 63.)

        Based on the above-described events, Dunn’s amended complaint in this lawsuit asserts

the following eight claims against Defendants:

            •   Count I is a § 1983 excessive force claim against Sergeant Manicki; Officers
                Gatza, Buffo, Margis, and Sines; Deputy K. Denault; and unknown officers
                (collectively, “Officer Defendants”). (Am. Compl. ¶¶ 1–24.) The excessive force
                claim alleges that Officer Defendants threatened to harm Dunn, broke his car
                window, injured him during his arrest, and attacked him at the County Sheriff’s
                Department. (Id.)

            •   Count II is a § 1983 claim for false arrest against Officer Defendants, alleging that
                they arrested Dunn on false charges to cover up their own illegal acts. (Id. Count II,
                ¶¶ 25–29. 4)

            •   Count III of the amended complaint asserts a claim for wrongful deprivation of
                property against Officer Defendants, alleging that they returned approximately
                $16,000 of Dunn’s cash to him but kept over $5,000, four cell phones, a blank flare
                gun, a “Michael Jordan” bag, and several of Dunn’s personal documents. (Id.
                Count III, ¶¶ 25–30.)




4
 Counts II–VIII of Dunn’s amended complaint all begin with the paragraph number 25. The Court will
specify to which paragraphs it refers to by including the relevant Count in all its citations to the amended
complaint. (See, e.g., Am. Compl. Count II, ¶¶ 25–29.)


                                                     12
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 13 of 24 PageID #:1237




           •   Count IV alleges that Gatza, K. Denault, and Dr. Kelton failed to provide Dunn
               medical attention. (Id. Count IV, ¶¶ 25–34.) Specifically, Dunn claims that Gatza
               and K. Denault took Dunn to Illinois Valley Hospital and told doctors that they had
               just arrested Dunn, encouraging doctors not to give Dunn medical attention. (Id.)

           •   Count V brings a claim for “spoliation of evidence” against Officer Defendants,
               alleging that they withheld additional video evidence even after Dunn sent them a
               letter requesting the evidence. (Id. Count V, ¶¶ 25–31.)

           •   Count VI alleges that Gatza, K. Denault, and Kelton conspired to deprive Dunn of
               proper medical care. (Id. Count VI, ¶¶ 25–38.)

           •   Count VII is a common-law false imprisonment claim against Officer Defendants.
               (Id. Count VII, ¶ 25.)

           •   Count VIII is a statutory indemnification claim against the City and County. (Id.
               Count VIII, ¶¶ 25–27.)

Defendants have moved for summary judgment as to all of Dunn’s claims.

                                           DISCUSSION

       A party is entitled to summary judgment if it can show that there is no genuine dispute as

to any material fact and thus, it is entitled to judgment in its favor as a matter of law. Hummel, 817

F.3d at 1015. The movant has the burden of either: (1) showing that there is no evidence to

support an essential element of the nonmoving party’s claim; or (2) presenting affirmative

evidence that negates an essential element of the nonmoving party’s claim. Id. at 1016. To oppose

summary judgment successfully, the nonmovant must produce evidence and cannot merely rely

on his pleadings. Id. Thus, as explained above, Dunn’s failure to contest Defendants’ assertions of

undisputed facts results in the admission of those facts for purposes of summary judgment (to the

extent that they are supported by the record). Raymond, 442 F.3d at 608. Nonetheless, the Court

must review the record with a critical eye to determine whether it demonstrates that Defendants

are entitled to judgment as a matter of law. Nabozny v. Podlesny, 92 F.3d 446, 457 n.9 (7th Cir.

1996); White v. United Credit Union, 111 F. Supp. 3d 878, 881–82 (N.D. Ill. 2015).




                                                 13
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 14 of 24 PageID #:1238




        I.      Excessive Force (Count I)

        Count I of Dunn’s amended complaint alleges that Officer Defendants violated his

constitutional rights by using excessive force against him during and after his arrest. The Fourth

Amendment prohibits police officers from using “greater force than is reasonably necessary to

make the arrest.” Abbott v. Sangamon County, 705 F.3d 706, 724 (7th Cir. 2013) (alterations and

citations omitted). An excessive force claim is evaluated under the Fourth Amendment’s

objective-reasonableness standard, which requires balancing the individual’s rights against the

government’s interest in protecting the public. Id. The relevant factors in evaluating officers’

reasonableness include the severity of the crime, whether the arrestee posed an immediate threat

to officers’ or the public’s safety, and whether he actively resisted arrest or tried to flee. Id. The

factfinder may also consider the types of injuries the plaintiff suffered. See McAllister v. Price,

615 F.3d 877, 881 (7th Cir. 2010). But ultimately, questions of reasonableness and excessive force

are “analyzed from the perspective of a reasonable officer under the circumstances, rather than

examining the officer’s actions in hindsight.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir.

2015) (citing Graham v. Connor, 490 U.S. 386, 396 (1989)). While those questions are often

appropriate for the jury, the Court must resolve the issue as a matter of law if there are sufficient

undisputed material facts showing that the officer acted reasonably under the circumstances. Id.

        Here, the Court finds no evidence that could support a finding that excessive force was

used towards Dunn, either during his arrest or at the Sheriff’s Department. Officer Defendants

acted reasonably in breaking Dunn’s window after ordering him unsuccessfully for twenty

minutes to lower his window to speak to them. They warned Dunn several times that they would

break a window if he did not comply. Sergeant Manicki warned Dunn several times to cover his

face because there would be broken glass. Finally, the officers selected the rear passenger’s side




                                                  14
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 15 of 24 PageID #:1239




window (the farthest from Dunn) to prevent any injury and the evidence does not show any injury.

Officers then used reasonable force to remove Dunn from his car—after he had injured an officer

and led them on a low-speed chase for twenty-five minutes.

       A certain amount of force to effect an arrest is expected. See Graham, 490 U.S. at 396

(“‘Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s

chambers,’ violates the Fourth Amendment.” (internal citation omitted)). But here, there is no

evidence that officers used violence or even more than a minimal amount of force to arrest Dunn.

Dunn’s claim that his handcuffs were too tight could constitute a use of excessive force under

certain circumstances. See Hardrick v. City of Bolingbrook, 522 F.3d 758, 763–64 (7th Cir. 2008)

(reversing summary judgment where the evidence showed that officers broke the plaintiff’s wrists

while handcuffing him). But Dunn’s allegation is belied by the evidence that Manicki checked

Dunn’s cuffs on the scene and found that he could fit three fingers between the metal and Dunn’s

wrist, as well as by the fact that while Dunn was cuffed in the back seat of a patrol car, he was

able to get his cell phone out of his pocket.

       Finally, there is no evidence that Officer Defendants used excessive force against Dunn at

the County Sheriff’s Department later in the night before taking him to the hospital. The video

footage does show that when Dunn said he could not stand up on his own without a cane, officers

forced him onto the floor to secure him before placing him in a wheelchair. Placing a suspect onto

the floor for a few minutes is not, by itself, evidence of excessive force, however. See Padula, 656

F.3d at 604; Est. of Phillips v. City of Milwaukee, 123 F.3d 586, 593 (7th Cir.1997) (“Restraining

a person in a prone position is not, in and of itself, excessive force when the person restrained is

resisting arrest.”). While not dispositive, the medical evidence also undermines Dunn’s claims of

excessive force. See McAllister, 615 F.3d at 881 (finding that the plaintiff’s injuries may be




                                                 15
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 16 of 24 PageID #:1240




relevant in determining whether a use of force was reasonable). Officers took Dunn to the hospital

at his request shortly after he claimed they beat him up, and the examining doctors found no

evidence of recent trauma or injury. In conjunction with the other evidence Defendants submitted,

Dunn’s medical records from that night lend further support to Defendants’ presentation of the

facts and weaken Dunn’s claims.

       In conclusion, there is no evidence in the record that could support Dunn’s claim of

excessive force. Summary judgment is granted as to Count I.

       II.     False Arrest and False Imprisonment (Counts II and VII)

       Dunn has asserted claims for both false arrest and common-law false imprisonment against

Officer Defendants. “To prevail on a false-arrest claim under § 1983, a plaintiff must show that

there was no probable cause for his arrest.” Neita v. City of Chicago, 830 F.3d 494, 497 (7th Cir.

2016). Similarly, to establish a false imprisonment claim under Illinois common law, the plaintiff

must show that the defendants restrained or arrested him without reasonable grounds to believe

that he committed a crime. Ross v. Mauro Chevrolet, 861 N.E.2d 313, 317 (Ill. App. Ct. 2006).

Counts II and VII of the amended complaint both depend on the same element—unreasonable

restraint without probable cause. Id. “The existence of probable cause to arrest is an absolute

defense to any § 1983 claim against a police officer for false arrest or false imprisonment.”

Abbott, 705 F.3d at 713–14. Because the federal and state-law false arrest and false imprisonment

claims depend upon a finding that there was no probable cause to detain or arrest him, the Court

discusses the claims together.

       First, Defendants argue that Dunn’s false arrest and false imprisonment claims are entirely

barred by the guilty plea in his underlying criminal case. It is well-established that a § 1983 case

cannot proceed if a judgment in the plaintiff’s favor would imply that his related criminal




                                                 16
  Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 17 of 24 PageID #:1241




conviction was invalid. See Heck v. Humphrey, 512 U.S. 477 (1994). But Heck does not bar all

§ 1983 false arrest cases. A plaintiff may still obtain relief for an illegal search, seizure, or arrest,

as long as his claim does not create any inconsistencies with his later conviction. See Rollins v.

Willett. 770 F.3d 575, 576–77 (7th Cir. 2014) (judgment in the defendants’ favor reversed where

the plaintiff’s § 1983 illegal seizure case would not impact the validity of his guilty plea). The

Court lacks sufficient information concerning Dunn’s underlying plea to determine whether Heck

bars his claim that officers lacked probable cause for his arrest. But the Court need not decide the

issue because the undisputed facts could not support a finding in Dunn’s favor in any case.

        Probable cause exists if at the time of the arrest, an officer had sufficient knowledge to

warrant a reasonable, prudent person to believe that the arrestee “had committed, was committing,

or was about to commit a crime.” Abbott, 705 F.3d at 714 (citations omitted). “Probable cause is a

fluid concept based on commonsense interpretations of reasonable police officers as to the totality

of the circumstances known at the time the event occurred.” United States v. Ellis, 499 F.3d 686,

689 (7th Cir. 2007) (citations and internal quotation marks omitted).

        The Court here considers Officer Defendants’ probable cause at all relevant points of their

interactions with Dunn on February 1 and February 2, 2016. Sergeant Manicki and Officer Gatza

first pulled Dunn over because they noticed that the state name on his license plate was not

visible. “Whenever police stop a car, the stop must satisfy the Fourth Amendment’s

reasonableness requirement.” United States v. Simon, 937 F.3d 820, 828 (7th Cir. 2019) (citing

Delaware v. Prouse, 440 U.S. 648, 663 (1979)). A simple traffic stop is supported by probable

cause if based on the circumstances, officers reasonably believe that the driver committed even a

minor traffic offense. Id. at 828–29 (citations omitted). While the Court cannot endorse

Defendants’ suggestion that it was reasonable to stop Dunn because he was driving nine miles




                                                   17
    Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 18 of 24 PageID #:1242




under the speed limit, Manicki and Gatza did have probable cause to pull Dunn over for obscuring

the state on his license plate. Illinois law requires drivers to ensure that their license plates are

visible. See 625 ILCS 5/3-413(b); see also Jenkins v. Spaargaren, No. 09 C 3453, 2011 WL

1356757, at *5 (N.D. Ill. Apr. 7, 2011) (granting defendants’ motion for summary judgment as to

false arrest and malicious prosecution claims, finding that officers had probable cause under

Illinois law to pull the plaintiff over where the undisputed facts showed that part of his license

plate was covered). Thus, Manicki and Gatza acted reasonably in pulling Dunn over when they

noticed that a portion of his license plate was obscured. (See Dunn Dep., Ex. 3, Dkt. No. 162-1

(showing in a photograph of the relevant car that the state at the top of the license plate is not

visible).)

        Manicki and Gatza detained Dunn for further questioning and a K-9 drug search after they

smelled burning marijuana coming from his car. Under Seventh Circuit precedent, they had

probable cause to arrest him at that point for possession of an illegal substance. 5 See United States

v. Paige, 870 F.3d 693, 700 (7th Cir. 2017) (finding that the odor of marijuana coming from a

specific person provides sufficient probable cause to arrest that person for marijuana possession).

Several minutes later, officers told Dunn that he was under arrest for obstructing a peace officer.

Under Illinois law, “a person commits obstruction or resistance of a peace officer when, (1)

knowing that one is a peace officer, (2) he or she knowingly resists or obstructs (3) the officer’s

performance of an authorized act.” Abbott, 705 F.3d at 721 (citing 720 ILCS 5/31-1(a)). In order

to actually resist or obstruct, a person must perform some physical act that hinders, interrupts, or

delays the officer’s duties, such as going limp. Id. (quoting People v. Raby, 240 N.E.2d 595, 599

(Ill. 1968)). Here, Manicki and Gatza pulled Dunn over in their patrol car while wearing their


5
 The possession of a small amount of marijuana became legal under Illinois law on June 25, 2019, three
years after the relevant events of this case. See Cannabis Regulation and Tax Act, 410 ILCS 705/1-1 et seq.


                                                   18
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 19 of 24 PageID #:1243




uniforms, establishing the first element of an obstruction offense (that he knew they were police

officers). Dunn refused to open his door or even lower his window to talk to them about his

potential traffic violation. Under Illinois law, those facts are sufficient to show that Dunn

committed obstruction. See People v. Synnott, 811 N.E.2d 236, 240–41 (Ill. App. Ct. 2004)

(sustaining a defendant’s criminal conviction for obstructing a peace officer based on the evidence

that he had repeatedly refused officers’ orders to exit his vehicle after a lawful traffic stop).

       In addition to Dunn’s obstruction, by the time officers were actually able to handcuff him,

they had also seen him resist arrest—and commit a basic battery—by driving his car away while

an officer’s hand was inside. In sum, the undisputed facts cannot support Dunn’s assertion that

Officer Defendants lacked probable cause to detain and arrest him. Summary judgment is

therefore granted in Defendants’ favor with respect to Counts II and VII.

       III.    Wrongful Seizure and Deprivation of Property (Count III)

       The Fourth Amendment provides that the “right of the people to be secure in their persons,

houses, papers and effects, against unreasonable searches and seizures, shall not be violated”

without probable cause. U.S. Const. amend. IV. For constitutional purposes, a “seizure” means a

meaningful interference with an individual’s possession of his property. Lee v. City of Chicago,

330 F.3d 456, 460 (7th Cir. 2003) (citing Soldal v. Cook County, 506 U.S. 56, 61 (1992)). Officer

Defendants here unquestionably seized Dunn’s money and other personal items when they

arrested him. Police are entitled to search and inventory an individual’s property when they take

him back to the stationhouse after an arrest. Illinois v. Lafayette, 462 U.S. 640, 643–48 (1983).

Nonetheless, “[i]t is axiomatic that property once seized, but no longer needed, should at some

point be returned to its rightful owner.” Lee, 330 F.3d at 466.




                                                  19
    Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 20 of 24 PageID #:1244




        Officer Defendants submitted evidence showing that they returned Dunn’s $16,626 to him

several weeks after his arrest. Dunn has admitted that police returned the $16,626 (see Dunn Dep.

205:19–24) and has not presented any evidence that he had more money or other items on

February 2 that officers failed to return. 6 A party opposing summary judgment must respond “by

offering evidence that would allow a reasonable trier of fact to find in that party’s favor on the

issue.” Hummel, 817 F.3d at 1016. To state it more bluntly, “summary judgment is the ‘put up or

shut up’ moment in a lawsuit, when a party must show what evidence it has that would convince a

trier of fact to accept its version of events.” Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901

(7th Cir. 2003) (citation and quotation marks omitted). Dunn has not offered any evidence that

could support a finding that police unlawfully kept any of his cash or other items. Defendants are

therefore entitled to summary judgment on Count III, the wrongful deprivation of property claim.

        IV.     Failure to Provide Medical Attention and Conspiracy to Deprive of Medical
                Care (Counts IV and VI)

        To succeed on a claim for failure to provide medical attention, a pretrial detainee must

show that state officials acted objectively unreasonably and with reckless indifference to his

serious medical needs. Miranda v. County of Lake, 900 F.3d 335, 352–54 (7th Cir. 2018). To

succeed on any conspiracy claim alleging that defendants conspired to violate a constitutional

right, a plaintiff must prove the underlying constitutional violation and prove that defendants

reached an agreement and committed overt acts to carry out the violation. Daugherty v. Page, 906



6
  Based on Dunn’s deposition testimony, he has not even been able to provide a consistent estimate of the
amount of cash that Defendants allegedly stole from him. At one point he estimated that officers took “in
excess of 4000 or 5000.” (Dunn Dep. 206:20–21.) When asked how much money he had on his person that
night, he said, “I can prove I had 15 grand from a royal flush, 33,000-plus from a car accident, and another
30-something thousand from another accident . . .” (Id. at 207:3–10.) During the deposition, Dunn
presented as proof of his royal flush winnings what he described as a “ticket coupon from the royal flush
that night.” (Id. at 208:2–3.) Counsel at the deposition described the item on the record as a photograph of
a placard that read “Chimonee’s Food Court 088.” (Id. at 208:7–10.)


                                                    20
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 21 of 24 PageID #:1245




F.3d 606, 612 (7th Cir. 2018). Because Dunn’s conspiracy claim depends on his claim for failure

to provide medical attention, the Court discusses Counts IV and VI together.

       Defendants have presented undisputed evidence that officers took Dunn to the hospital the

same night of his arrest. Dunn’s medical records show that he arrived at the hospital at around

2:00 A.M., whereas Manicki and Gatza pulled him over at around midnight. In assessing a § 1983

claim for failure to provide medical care based on delayed care, “whether the length of a delay is

tolerable depends on the seriousness of the condition and the ease of providing treatment.” Petties

v. Carter, 836 F.3d 722, 730 (7th Cir. 2016). To succeed on a claim based on delay, the plaintiff

“must also provide independent evidence that the delay exacerbated the injury or unnecessarily

prolonged pain.” Id. at 730–31. In this case, doctors at Illinois Valley Community Hospital

examined Dunn’s right shoulder on the night of his arrest and found no signs of injury or recent

trauma. Dunn has not presented any evidence disputing that or suggesting that he had another

injury that Defendants ignored. Furthermore, the video from the County Sheriff’s Department

shows that officers offered to take Dunn to the hospital sooner, but he insisted that they count his

money first.

       Because there is no evidence from which a reasonable jury could conclude that Defendants

acted with reckless disregard to Dunn’s serious medical needs or that the delay in obtaining

treatment harmed him, Defendants are entitled to summary judgment on both Counts IV and VI.

       V.      Spoliation (Count V)

       Dunn has brought a “spoliation” claim against Officer Defendants, alleging that they

withheld or destroyed relevant evidence. Spoliation is not an independent tort under Illinois law,

but it may be treated as a type of negligence. Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d

502, 509–10 (7th Cir. 2007) (citing Boyd v. Travelers Ins. Co., 652 N.E.2d 267, 270 (Ill. 1995)).




                                                21
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 22 of 24 PageID #:1246




To prevail on a negligence claim predicated on the alleged destruction of evidence, a plaintiff

must show that defendants had a duty to protect certain documents or evidence, that defendants

breached that duty, that the breach proximately caused an injury, and that the injury resulted in

damages. Id. (citation omitted). “Whether Illinois courts will recognize a cause of action for

willful and wanton or intentional spoliation of evidence remains an open question.” Rogers v.

McConnaughay, 2018 IL App (3d) 170690-U ¶ 41 (Ill. App. Ct. 2018) (internal quotation marks

omitted). But if such a tort existed under Illinois law, a plaintiff would need to “prove that the

defendants intentionally destroyed or misplaced the evidence.” Id.

       Defendants’ alleged spoliation of evidence continues to be a primary focus of Dunn’s

filings. However, he has not presented any proof that evidence that previously existed is now

missing or that Defendants destroyed or failed to produce evidence. Of course, destruction of

evidence may be inherently difficult to prove. But some offer of proof is still required to establish

a spoliation claim (and to warrant Rule 37 sanctions, which Dunn has requested several times).

Martin v. Kelley & Sons, Inc., 979 N.E.2d 22, 27 (Ill. 2012); see also United States v.

McGaughey, 977 F.2d 1067, 1071 (7th Cir. 1992) (explaining that loss or destruction of evidence

is most often proven circumstantially, for instance, by showing that a diligent search and inquiry

for the relevant file was unsuccessful (citations omitted)).

       Defendants are entitled to summary judgment on Dunn’s “spoliation” claim. Defendants

submitted several affidavits swearing that they preserved and provided all relevant evidence to

Dunn (including all relevant video footage). Dunn has not presented any proof, direct or

circumstantial, that any documents or footage are missing from which a reasonable jury could

conclude that Defendants destroyed evidence. Summary judgment is therefore granted in

Defendants’ favor as to Count V.




                                                 22
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 23 of 24 PageID #:1247




       VI.     Statutory Indemnification (Count VIII)

       Dunn’s final claim for statutory indemnification alleges that the City and County are liable

under 745 ILCS 10/9-102 for the unlawful acts of their employees. Because the Court has granted

summary judgment on all of Dunn’s claims against the individual Defendants, the City and

County are entitled to summary judgment, as well.

                                          CONCLUSION

       For reasons explained above, Defendants’ motions for summary judgment (Dkt. Nos. 155,

160) are granted in their entirety. For the sake of clarification, the Court dismisses with prejudice

Counts IV and VI against Defendant Kelton pursuant to Federal Rule of Civil Procedure 12(b)(6).

The Clerk is directed to enter judgment in favor of Defendants. Dunn is advised that this ruling

represents a final decision with respect to the pending action. If he wishes to appeal, he must file a

notice of appeal in this Court within 30 days of the entry of judgment. See Fed. R. App. P. 4(a)(1).

He need not bring a motion to reconsider this Court’s ruling to preserve his appellate rights.

However, if he wishes the Court to reconsider its judgment, he may file a motion under Federal

Rule of Civil Procedure 59(e) or 60(b). A Rule 59(e) motion must be filed within twenty-eight

days of the entry of judgment, see Fed. R. Civ. P. 59(e), and suspends the deadline for filing an

appeal until the Rule 59(e) motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b)

motion must be filed within a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or

(3), must be filed no more than one year after entry of the judgment or order. See Fed. R. Civ. P.

60(c)(1). A Rule 60(b) motion suspends the deadline for filing an appeal until the Rule 60(b)

motion is ruled upon only if filed within twenty-eight days of the entry of judgment. See Fed. R.

App. P. 4(a)(4)(A)(vi). Neither the time to file a Rule 59(e) motion nor the time to file a Rule

60(b) motion can be extended. See Fed. R. Civ. P. 6(b)(2).




                                                 23
 Case: 1:17-cv-00656 Document #: 186 Filed: 03/31/21 Page 24 of 24 PageID #:1248




                                            ENTERED:



Dated: March 31, 2021                       __________________________
                                            Andrea R. Wood
                                            United States District Judge




                                       24
